MEMORANDUM **
Kadhim Al-Shaibani, Faissal Al Amri and Anbar Dirir (collectively “Appellants”) appeal the district court’s orders denying their motions for attorney’s fees and costs under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s denial of attorney’s fees and costs for abuse of discretion and its legal conclusions de novo. See Carbonell v. INS, 429 F.3d 894, 897 (9th Cir.2005). We affirm.
The facts of the cases are known to the parties and we do not repeat them here.
Appellants argue that the district court’s remand orders had sufficient judicial imprimatur in altering the parties’ legal relationship to render Appellants prevailing parties under EAJA. We agree with the analysis in the district court’s well-reasoned orders denying EAJA fees and costs and its orders denying reconsideration. The district court’s remand orders did not require U.S. Citizenship and Immigration Service “to do something directly benefiting the plaintiffi ] that [it] otherwise would not have had to do.” Id. at 900 (quotation marks and citation omitted). The district court correctly denied Appellants’ motions for EAJA fees and costs.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.